Citation Nr: 1436794	
Decision Date: 08/18/14    Archive Date: 08/27/14

DOCKET NO.  09-45 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a bilateral leg disorder, claimed specifically as paralysis of the median nerves, and also claimed as shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel



INTRODUCTION

The Veteran served on active duty from November 1971 to November 1973.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which confirmed and continued a previous denial of entitlement to service connection for bilateral hearing loss and denied a claim for service connection for paralysis of the right and left leg median nerves.  

The Veteran presented testimony at a videoconference hearing before the undersigned Veterans Law Judge in May 2014.  A transcript is of record.  The current record before the Board consists of paper claims files and an electronic file known as Virtual VA.

At this juncture, the Board notes that the Veteran initially filed a claim for a bilateral leg condition in May 2006.  See VA Form 21-526.  He later indicated that he was also seeking service connection related to his left shin.  See amended VA Form 21-526 received May 2006.  In a March 2007 rating decision, the Houston RO denied service connection for a right leg condition and a left leg condition, the latter noted to also be claimed as shin splint.  The Veteran did not file a timely notice of disagreement pertaining to this rating decision.  In August 2007, the Veteran's representative specifically sought entitlement to service connection for paralysis of the median nerves, bilateral legs.  The December 2007 rating decision that is the subject of the current appeal limited its determination to this issue.  Given that the Veteran has also asserted he has shin splints affecting both legs, see May 2014 hearing transcript, and in light of the case law stipulating that the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record, see Clemons v. Shinseki, 23 Vet. App. 1 (2009); see also Brokowski v. Shinseki, 23 Vet. App. 79 (2009), the Veteran's claim has been characterized as reflected on the title page.

The Veteran appears to be attempting to reopen a claim for service connection for dental treatment, and to be seeking service connection for foot cramps, a rib cage disorder, a disorder affecting his bilateral hand, and a right ankle disorder.  See February 2007 VA Form 21-4138; June 2008 statement from Disabled American Veterans; November 2009 VA Form 9.  None of these issues have been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The Veteran testified in May 2014 that he receives all his treatment through VA and that he received treatment at the Houston VA medical center (VAMC) approximately 10 years after his discharge from service.  Review of the paper claims file and Virtual VA indicates that records from the Houston VAMC were last printed in March 2007.  The earliest record of treatment from this facility is dated in February 2006.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Given the foregoing, the claims must be remanded to obtain the Veteran's complete record of treatment from the Houston VAMC.  This is especially important given that the current evidence of record, to include a September 2006 VA examination, does not document that the Veteran has a current disability involving either leg, to include shin splints and/or paralysis of the median nerves.  

The Veteran seeks service connection for bilateral hearing loss.  A September 1970 pre-induction report of medical history reveals that the Veteran reported ear, nose or throat trouble; running ears; and hearing loss.  More specifically, the Veteran reported deafness in his left ear since birth and denied any ear infection.  On the authorized audiological evaluation, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
20
15
20
X
20
LEFT
80
75
85
X
75

See September 1970 report of medical examination.  It appears that another audiological evaluation was conducted in April 1971, the results of which were reported on the September 1970 report of medical examination.  At that time, pure tone thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
5
X
15
LEFT
60
65
5
X
25

The Veteran underwent an induction physical in November 1971.  This time he denied hearing loss, but again noted ear, nose, or throat trouble.  See report of medical history.  Two audiograms are included in the November 1971 report of medical examination.  One shows pure tone thresholds, in decibels, as follows: 





HERTZ



500
1000
2000
3000
4000
RIGHT
45
35
25
X
30
LEFT
90
85
90
X
85

"Previous rejection" was noted next to this audiogram.  The other shows pure tone thresholds, in decibels, as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
25
X
25
LEFT
80
65
90
X
75

The examiner diagnosed unilateral hearing loss, not considered disabling (NCD), and it was noted that "ENT found fit H2."  Code J limitations were instituted but the Veteran was not found to have any disqualifying defects.  

For purposes of service connection pursuant to § 1110, every Veteran shall be taken to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities or disorders noted at the time of the examination, acceptance and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111.  To rebut the presumption of sound condition, VA must show by clear and unmistakable evidence (1) that the disease or injury existed prior to service, and (2) that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004). 

To satisfy the second requirement for rebutting the presumption of soundness, the government must show, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or that (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845 (Fed. Cir. 2006).  The claimant is not required to show that the disease or injury increased in severity during service before VA meets both of these burdens.  See VAOPGCPREC 3-2003.

The RO scheduled the Veteran for two VA examinations to address his claim for service connection for bilateral hearing loss; however, the opinions provided in September 2006 and January 2007 are not adequate.  On remand, another audio examination should be conducted.  

The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2013). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the Houston VAMC, dated since November 1983.  If any of the requested records are in a retired or archived status, efforts should be made to acquire the records.  If no records can be found, indicate whether the records do not exist and whether further efforts to obtain the records would be futile.

2.  Schedule the Veteran for a VA audio examination.  The claims file and any pertinent evidence in Virtual VA that is not contained in the claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner is asked to provide an opinion as to the following: 

(a) Does the evidence of record clearly and unmistakably show (i.e., it is undebatable) that the Veteran had hearing loss in the right and left ears that existed prior to his November 1971 entry onto active duty? 

(b) If the answer to (a) is yes, does the evidence clearly and unmistakably show (i.e., it is undebatable) that the pre-existing condition was not aggravated by service or that any increase in disability was due to the natural progression of the disease?

Please identify any such evidence with specificity.

(c) If the answer to either (a) or (b) is no, is it at least as likely as not (at least a 50 percent probability) that the current bilateral hearing loss had its onset in service?

The examiner is requested to provide a complete rationale for any opinion expressed, based on the examiner's clinical experience, medical expertise, and established medical principles.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the U.S. Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



